United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wichita Falls, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-787
Issued: February 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 22, 2010 appellant filed an appeal from a July 28, 2009 merit decision of the
Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation benefits
effective December 5, 2005 pursuant to 5 U.S.C. § 8106(c).
On appeal appellant asserts that a December 23, 2008 medical report had not previously
been reviewed by the Office.
FACTUAL HISTORY
On September 14, 1992 appellant, then a 29-year-old letter carrier, sustained an
employment-related lumbar strain when she lifted a heavy mail tray. She returned to modified
duty and was off work for periods from July 1993 to December 1996 when she returned to

modified duty.
The accepted conditions were expanded to include degeneration of
thoracolumbar disc and lumbar degenerative disc disease.
By decision dated September 9, 1997, the Office accepted that appellant sustained a
recurrence of partial disability on February 2, 1997 and found that her actual, part-time earnings
represented her wage-earning capacity. Appellant was in a motor vehicle accident in May 2000.
By decision dated June 4, 2001, the Office accepted that she sustained a recurrence of total
disability.1 Appellant was placed on the periodic rolls. On January 30, 2001 she underwent an
interdiscal electrotherapy (IDET) procedure at L4-5 and on October 10, 2002 Dr. W. Scott
Shaffer, Board-certified in anesthesiology, performed nucleoplasty at L4-5. On April 15, 2004
appellant was granted schedule awards for three percent impairment of the right lower extremity
and three percent impairment on the left.
Dr. William H. Mitchell, a Board-certified orthopedic surgeon, performed a fitness-forduty examination for the employing establishment on July 13, 2004. He diagnosed minimal
degenerative disc disease at L4-5 without evidence of radiculopathy and advised that appellant’s
diagnosis was probably related to wear-and-tear of life and not due to the September 14, 1992
employment injury. Dr. Mitchell stated that she was probably at maximum medical
improvement two years following the injury. He concluded that appellant could not return to
work due to excessive medication. In reports dated December 4, 2004 and January 5, 2005,
Dr. Shaffer diagnosed discogenic pain at L4-5 due to annular tears and advised that she was
totally disabled.
The Office referred appellant to Dr. Robert Chouteau, an osteopath practicing orthopedic
surgery. In a March 15, 2005 report, Dr. Chouteau performed a physical examination and
diagnosed lumbar discogenic disease at L4-5 and L5-S1. He advised that appellant could not
return to her regular letter carrier position but could work eight hours daily with permanent
restrictions of intermittent sitting and standing with lifting up to 20 pounds. A March 23, 2005
magnetic resonance imaging (MRI) scan of the lumbar spine demonstrated no significant
abnormalities, and an April 5, 2005 functional capacity evaluation demonstrated that appellant
was physically able to perform sedentary duties.
On May 27, 2005 the employing establishment offered appellant a full-time sedentary
position that she accepted on June 1, 2005. Appellant returned to work on June 7, 2005 and
stopped on June 15, 2005. Dr. Shaffer subsequently advised that she was totally disabled.
The Office found a conflict in medical opinions between Dr. Shaffer and Dr. Choteau
regarding appellant’s ability to work. In August 2005, it referred her to Dr. Farooq Selod,
Board-certified in orthopedic surgery, for an impartial evaluation. In a September 13, 2005
report, Dr. Selod noted the history of injury and appellant’s complaint of constant sharp pain,
increased by bending, stooping and standing. He provided physical examination findings and
diagnosed “disc at L4-5, L5-S1”. Dr. Selod advised that appellant could not return to her regular

1

The Office had initially denied the recurrence claim by decision dated December 22, 2000.

2

position. In an attached work capacity evaluation, he advised that she could work four hours a
day with a 10-pound weight restriction and no operating a motor vehicle at work.2
On October 11, 2005 the employing establishment offered appellant modified duties that
conformed with Dr. Selod’s restrictions. The duties were described as answering the telephone
and clerical filing. Appellant rejected the offered position. By letter dated October 19, 2005, the
Office advised her that the modified job was found suitable. Appellant was notified that, if she
failed to report to work or failed to demonstrated that the failure was justified, her right to
monetary compensation would be terminated pursuant to section 8106(c)(2) of the Federal
Employees’ Compensation Act.3 She was given 30 days to respond.
The employing establishment submitted an investigative memorandum advising that
appellant was interviewed by telephone when she reported that she would return to work. An
agent, who observed appellant on November 3, 2005 for over two hours, stated that she was seen
driving for over an hour and bending, standing, reaching and walking without any apparent
discomfort.
On November 23, 2005 the Office advised appellant that her reasons for refusing to
accept the offered position were insufficient and that she had an additional 15 days to accept the
job offer.
By decision dated December 13, 2005, the Office found that the weight of the medical
evidence rested with the opinion of Dr. Selod and terminated appellant’s wage-loss
compensation effective December 13, 2005. It found that appellant abandoned suitable work. It
noted that she had reported for work on December 7, 2005 but did not return.4
On October 24, 2006 and March 24, 2008 appellant requested reconsideration and
submitted additional medical evidence including reports from Dr. Shaffer dated January 17 to
May 9, 2006. Dr. Shaffer reiterated his previous findings and conclusion that she was totally
disabled. In a June 20, 2006 report, Dr. L.M. Kjeldgaard, an osteopath, performed a physical
examination and diagnosed internal disc disruption at L4-5 proven by discography, previous
IDET at that level, and chronic pain syndrome with accompanying reactive depression. He
recommended total disc replacement arthroplasty at L4-5.
By reports dated July 18, 2006 to July 30, 2007, Dr. Marcom E. Herren, a Board-certified
physiatrist, diagnosed discogenic pain at L4-5 with bilateral lower extremity radiculopathy, painrelated depression and myofascial pain disorder. He advised that, due to the chronicity of
appellant’s problem, she was disabled from gainful employment due to the employment injury
and the medications used for pain control. In reports dated August 25 to November 27, 2007,
Dr. Ed Wolski, a family physician practicing pain management, noted the history of injury,
2

Dr. Selod specifically advised that appellant could sit, walk, stand, reach, reach above the shoulder, twist, bend,
stoop, push, pull, lift, squat, kneel and climb for four hours daily.
3

5 U.S.C. § 8106(c)(2).

4

The record contains an Office decision dated December 7, 2005, terminating appellant’s benefits, effective
December 5, 2005, on the grounds that she refused suitable work. It is unclear if this decision was mailed to her.

3

provided physical examination findings, and diagnosed lumbar disc displacement, chronic low
back pain and probable addiction to class II narcotics. His clinic provided form reports dated
September 29 to November 27, 2007, describing appellant’s condition and treatment. Dr. Paul J.
Pankey, a Board-certified surgeon, submitted reports dated July 31, 2007 to June 20, 2008 in
which he provided lumbar examination findings, diagnosed low back syndrome and advised that
her work status was unchanged.
In merit decisions dated April 4, 2007 and July 11, 2008, the Office denied modification
of the December 13, 2005 decision.5
On July 10, 2009 appellant requested reconsideration, and submitted additional reports
from Dr. Pankey and Dr. Wolski dated from August 22, 2008 to August 12, 2009. The
physicians reiterated their prior findings and conclusions. In a January 22, 2009 report, Dr. J.D.
Massingill, M.S., provided a behavioral medicine consultation and recommended psychological
testing. On April 16, 2009 Dr. Adam Gabriel, M.A., conducted psychological testing. He and
Dr. Nicole Mangum, Ph.D., reported diagnoses of pain disorder associated with psychological
factors and general medical condition.
By report dated December 23, 2008, Dr. Selod advised:
“I saw [appellant] in my office on September 13, 2005 for a specialist evaluation
of her lumbar spine. This letter is to clarify the report and OWCP-5 form dated
September 13, 2005. This patient is disabled, as [appellant] cannot even hold a
sitting job. Please disregard the OWCP-5 form that was submitted on
September 13, 2005.”
In a merit decision dated July 28, 2009, the Office denied modification of the prior
decisions. It noted that Dr. Selod’s December 23, 2008 report had previously been reviewed by
the Office.
LEGAL PRECEDENT
Section 8106(c) of the Act provides in pertinent part, “A partially disabled employee who
(2) refuses or neglects to work after suitable work is offered ... is not entitled to compensation.”6
It is the Office’s burden to terminate compensation under section 8106(c) for refusing to accept
suitable work or neglecting to perform suitable work.7 The implementing regulations provide
that an employee who refuses or neglects to work after suitable work has been offered or secured
for the employee has the burden of showing that such refusal or failure to work was reasonable
or justified and shall be provided with the opportunity to make such a showing before
entitlement to compensation is terminated.8 To justify termination, the Office must show that the
5

Appellant was granted social security disability on January 27, 2007 and on November 15, 2007 retired on
disability.
6

5 U.S.C. § 8106(c).

7

Joyce M. Doll, 53 ECAB 790 (2002).

8

20 C.F.R. § 10.517(a).

4

work offered was suitable and that appellant was informed of the consequences of his refusal to
accept such employment.9 In determining what constitutes “suitable work” for a particular
disabled employee, it considers the employee’s current physical limitations, whether the work is
available within the employee’s demonstrated commuting area, the employee’s qualifications to
perform such work and other relevant factors.10 Office procedures state that acceptable reasons
for refusing an offered position include withdrawal of the offer or medical evidence of inability
to do the work or travel to the job.11 Section 8106(c) will be narrowly construed as it serves as a
penalty provision which may bar an employee’s entitlement to compensation based on a refusal
to accept a suitable offer of employment.12
The issue of whether an employee has the physical ability to perform a modified position
offered by the employing establishment is primarily a medical question that must be resolved by
medical evidence.13 It is well established that the Office must consider preexisting and
subsequently acquired conditions in the evaluation of suitability of an offered position.14
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.15 The implementing regulations
states that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an Office medical adviser, the Office
shall appoint a third physician to make an examination. This is called a referee examination, and
the Office will select a physician who is qualified in the appropriate specialty and who has no
prior connection with the case.16 When there exist opposing medical reports of virtually equal
weight and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.17

9

Linda Hilton, 52 ECAB 476 (2001); Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on recon., 43 ECAB
818 (1992).
10

20 C.F.R. § 10.500(b); see Ozine J. Hagan, 55 ECAB 681 (2004).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.5.a(1) (July 1997); see Lorraine C. Hall, 51 ECAB 477 (2000).
12

Gloria G. Godfrey, 52 ECAB 486 (2001).

13

Gayle Harris, 52 ECAB 319 (2001).

14

Richard P. Cortes, 56 ECAB 200 (2004).

15

5 U.S.C. § 8123(a); see Y.A., 59 ECAB 701 (2008).

16

20 C.F.R. § 10.321.

17

V.G., 59 ECAB 635 (2008).

5

ANALYSIS
The Board finds that the Office properly terminated appellant’s monetary compensation
on December 15, 2005 on the grounds that she refused an offer of suitable employment. In a
September 13, 2005 report, Dr. Selod, who performed an impartial evaluation for the Office,
provided examination findings and diagnosed “disc at L4-5 and L5-S1.” He advised that, while
appellant could not return to her regular position, she could work four hours a day with a
10-pound weight restriction and no operating a motor vehicle at work. On October 11, 2005 the
employing establishment offered her a modified position with duties of answering the telephone
and filing that conformed to the restrictions provided by Dr. Selod.
As noted, a reasoned opinion from a referee examiner is entitled to special weight.18
Dr. Selod’s September 13, 2005 report was well rationalized. He based his opinion on a
complete background, his review of the accepted facts and the medical record and his
examination findings. Dr. Selod’s report thus constituted the weight of the medical evidence at
that time and, as the offered position was in conformance with his restrictions, the offered
position was suitable.
The Board also finds that the Office complied with its procedural requirements in
advising appellant that the position was found suitable and provided her with the opportunity to
accept the position or provide reasons for refusing. By letter dated October 19, 2005, the Office
advised her that the offered position was suitable and advised her of the provisions of section
8106, and in a November 23, 2005 letter, it advised her that the reasons given for not accepting
the job were unacceptable. Under section 8106 of the Act, appellant’s monetary compensation
was properly terminated on December 13, 2005 on the grounds that she refused an offer of
suitable work.19
As the Office established that the offered position was suitable, the burden then shifted to
appellant to establish that her refusal was justified.20 Appellant submitted reports from
Drs. Shaffer, Herren, Wolski and Pankey. While these physicians advised that she could not
work due to pain and medication, none explained why the accepted conditions of lumbar sprain,
degeneration of thoracolumbar disc and lumbar degenerative disc disease prevented her from
performing the duties of the essentially sedentary position at the time it was offered in 2005.
Appellant did not establish that her refusal was justified.21

18

Id.

19

Joyce M. Doll, supra note 7.

20

M.S., 57 ECAB 328 (2007).

21

Id. The Board notes that the Office must consider preexisting and subsequently acquired conditions in
determining the suitability of an offered position. S.G., 60 ECAB ___ (Docket No. 08-1992, issued
September 22, 2009). There is no evidence in this case of a disabling condition that preexisted the September 14,
1992 employment injury or a disabling condition acquired between September 14, 1992 and December 15, 2005, the
date appellant’s monetary compensation was terminated.

6

The Board also finds Dr. Selod’s December 23, 2008 report to be of diminished probative
value. In this brief summary report, dated more than three years after his referee opinion in
September 2005, it is unclear whether Dr. Selod reexamined appellant. He did not provide a
rationalized explanation as to why he changed his mind regarding her ability to work modified
duty for four hours a day in 2005. It is also unclear whether Dr. Selod began treating appellant
after his September 2005 examination, and there is no correspondence from the Office to
indicate that it solicited this additional report. His December 23, 2008 report is therefore
insufficient to establish that she was totally disabled either prior to or after December 15, 2005.22
An employee who refuses or neglects to work after a suitable position has been offered
has the burden of showing that such refusal was justified.23 Appellant did not establish that her
refusal of suitable work was justified.
CONCLUSION
The Board finds that the Office properly terminated appellant’s wage-loss compensation
pursuant to 5 U.S.C. § 8106(a) on December 15, 2005 on the grounds that she refused an offer of
suitable employment.

22

Compare Talmadge Miller, 47 ECAB 673 (1996) (physician provided explanation for changing opinion regarding
disability).
23

M.S., supra note 20.

7

ORDER
IT IS HEREBY ORDERED THAT the July 28, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: February 22, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

